The wife shall have an estate absolute, with power to dispose of the reversion, to any of the sons she pleases. True is the rule that the intention of the testator shall be followed, but it admits of three exceptions. (1) Such an estate ought to be created as the testator could have given in his lifetime. (2) The intention ought to appear in the will; it shall not be taken by averment out of it. 5 Rep., Cheney's case. (3) The intention ought to lean more one way than the other. For if it stands even, the rule of conveyance shall govern. 22 E., 3.
One devises to his wife and a stranger; it is only an estate for life, for no particular estate is expressed. 28 El. Parcener devises her part, without saying to him and his heirs: the case was argued both by the bar and the bench; and it was resolved that the devisee had only an estate for life, because it does not clearly appear that more was intended, although it was objected that she had devised her part. I was present when it was so adjudged in the case of Dixon and Marsh. A man devised to his two sonsequally to be divided between them, and it was ruled that the youngest son had not a fee by this devise. Yet it was objected that the eldest son has a fee by descent, and if the younger son has not a fee, there shall be noequal division. Yet it was ruled differently. It was also objected there that if he took only an estate for life, the estate of the eldest son will be drowned in the descent, yet as in the will the intention did not appear clearly that the youngest should have more than an estate for life, the rules of the common law ought to be pursued. If the will contained no other words but these: I give to my wife, to dispose at her will and pleasure, she shall have only an estate for life; but if he had said, I give, etc.,to sell at her will and pleasure, she should have had a fee; because it must be understood such an estate as would enable her to sell; but todispose relates only to the profits of the land. Afterwards the testator goes on and says: and to give to which of my sons she pleases; this shall not refer to the estate for life, because she has power to dispose of it ather will and pleasure; it must then *Page 728 
relate to the reversion. It is as if he had said: I give it to my wife forlife, to dispose at her will and pleasure, and to give it to any one of my sons. Townsend and Hall, M., 38; 39 El. rot., 1247. Where one *devised that his executors should dispose of his lands, while he had only a reversion. It was ruled they might dispose of the reversion, under the word lands. So, in this case, under the word house, shall be understood the reversion of the house.